internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp - plr-113929-99 date date number release date index numbers parent intermediate sub sub sub sub sub sub sub newco corporation x corporation y business a year date date date date plr-113929-99 date date date date date date date date a b c d country y this is in response to a letter dated date in which you requested a ruling on behalf of parent that under sec_1504 of the internal_revenue_code the code the service waive the general_rule of sec_1504 of the code additional information was received in letters dated date and date the information submitted indicates that parent is the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns on a calendar_year basis the group filed its first consolidated_return for year as of date parent owned percent of the outstanding_stock of intermediate intermediate owned percent of the outstanding_stock of sub sub owned percent of the outstanding_stock of sub sub sub and sub the sub subsidiaries sub owned less than of sub with the remaining sub stock owned by unrelated third parties on date intermediate transferred percent of the stock of sub to newco a newly formed corporation in exchange for a a percentage less than of newco common_stock the only class of stock of newco as part of the same transaction corporation x a country y corporation contributed cash notes receivable and other_property to newco in exchange for the remaining newco common_stock parent has represented that the above described transaction qualified under sec_351 of the code as a result of that transaction sub ceased to be a member of the parent affiliated_group plr-113929-99 the parent group filed a full-year consolidated federal_income_tax return for the taxable_year that included date that return included the activities of sub and the sub subsidiaries for the period ending date newco sub and the sub subsidiaries filed a short-period federal consolidated_income_tax_return for the period beginning date ie the date following date through date on date sub purchased from an unrelated third party sufficient stock of sub that caused sub to become a member of the newco affiliated_group on date sub merged into sub in what is represented to be a reorganization qualifying under sec_368 of the internal_revenue_code also on date parent formed sub and transferred sub to intermediate on date intermediate transferred sub to newco as part of what is represented to be a sec_351 transaction described below that was consummated on date on date sub distributed the stock of sub and sub to newco when the term sub subsidiaries is used with reference to the period following date the term sub subsidiaries refers to sub and sub on date intermediate transferred certain assets to newco in exchange for additional newco stock in what is represented to be an exchange qualifying under sec_351 intermediate transferred the assets to newco because additional working_capital assets were needed for newco’s business a activities as a result of this transaction intermediate came to own b a percentage more than of newco stock and newco became a member of the parent affiliated_group newco and sub were included in the parent group’s consolidated federal_income_tax return for the period beginning the day after date and ending with the end of the group’s taxable_year that included date parent filed for a waiver to include sub under revproc_91_71 sub sec_1 and were not included in that tax_return on date sub merged with corporation y in what is represented to be a reorganization as defined in sec_368 corporation y survived the merger the merger is represented to have been a reverse_acquisition as defined in sec_1 d following the merger newco owned c ie less than directly and indirectly of corporation y’s common_stock its only outstanding_stock the former shareholders of corporation y owned the remaining corporation y stock on date sub merged into sub in what is represented to have been a reorganization as defined in sec_368 of the code on date newco acquired additional corporation y stock pursuant to a settlement of a lawsuit filed by former shareholders of corporation y following that acquisition newco owned d ie more than directly and indirectly of the outstanding corporation y stock parent included corporation y and its subsidiaries including sub sub and sub as members of its consolidated_group in the parent group’s consolidated federal_income_tax return for the year including date in anticipation of receipt of this waiver plr-113929-99 parent has represented that the disaffiliation of sub and the sub subsidiaries on date and the reaffiliation of corporation y successor to sub and the sub subsidiaries on date will not provide a benefit of a reduction of income increase in loss or any other deduction credit or allowance that would not otherwise be secured or have been secured had the disaffiliation and reconsolidation not occurred including but not limited to the use of a net_operating_loss or credit that would have otherwise expired sec_1504 of the code provides that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group for a taxable_year which includes any period after date with respect to periods after such cessation such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group revproc_91_71 1991_2_cb_900 grants a waiver of the general_rule of sec_1504 of the code for taxpayers that meet its requirements if a taxpayer qualifies for the waiver under revproc_91_71 the procedure described therein is the exclusive procedure available for obtaining a waiver of the rule contained in sec_1504 the waiver in revproc_91_71 generally applies to any corporation that ceased to be a member of a group and rejoined the same group ie the group remained in existence within the meaning of sec_1_1502-75 of the income_tax regulations in the case of the date disaffiliation and date reaffiliation the waiver in revproc_91_71 does not apply because corporation y was never a member of the parent group corporation y is subject_to sec_1504 of the code if it is a successor to sub based on the information submitted and representations made it is concluded that application of sec_1504 of the code is hereby waived under sec_1504 with respect to the disaffiliation of sub and the sub subsidiaries on date and reaffiliation of corporation y successor to sub and the sub subsidiaries on date provided that corporation y and the sub subsidiaries and the other members of the parent group constitute an affiliated_group_of_corporations within the meaning of sec_1504 corporation y and the sub subsidiaries may join in the filing of the parent group’s consolidated federal_income_tax return beginning with the day after date and for subsequent years no opinion is expressed about the tax treatment of the transaction under any other provisions of the code and regulations of about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling specifically no opinion has been requested and none is expressed as to whether any of the transactions described above represented by the taxpayer to qualify under sec_351 or sec_368 of the code do so qualify temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of the rev_proc are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-113929-99 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the consolidated federal_income_tax return of the taxpayers involved for the taxable_year including the day after date sincerely yours assistant chief_counsel corporate by edward s cohen chief branch
